953 F.2d 1389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juan Santos VILLALVAZO, Defendant-Appellant.
No. 90-10441.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 15, 1992.Decided Jan. 17, 1992.

Before CHOY, SCHROEDER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Juan Santos Villalvazo was charged and convicted of conspiracy to import marijuana into the United States in violation of 21 U.S.C. § 963.   He contends on appeal that, given the facts proven at trial, it is "just as reasonable to presume that appellant was acting alone" as it is to presume he conspired with others to import marijuana.   That Villalvazo can propose alternate explanations for the facts presented to the jury, however, does not mean the view upon which the jury settled was not a rational one.


3
The jury heard the facts, and chose among competing interpretations.   We cannot say that it was irrational for the jury to believe Villalvazo's admission that he was driving the Jeep from Mexico to the United States pursuant to a paid agreement with "Huevo" while at the same time disbelieving his defense of ignorance as to the presence of the marijuana in the Jeep.   Customs officers testified that the inside of the Jeep reeked of marijuana, a smell with which Villalvazo was probably familiar given the fact, established at trial, that a search of Villalvazo's home two years earlier had turned up nearly ten pounds of the pungent substance.


4
Viewed in the light most favorable to the government, the facts support the jury's conclusion that Villalvazo agreed with others to accomplish the illegal objective of importing marijuana, that he did an overt act in furtherance of that objective, and that harbored the requisite intent.   See United States v. Pemberton, 853 F.2d 730, 733 (9th Cir.1988).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3